Citation Nr: 1334768	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  08-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from January 1968 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits on appeal.  

In his original claims, the Veteran sought service connection for bilateral hammertoes.  However, the medical evidence in this case shows diagnoses of multiple foot disorders, to include bilateral metatarsus adductus, congenital deformities of both feet, metatarsalgia, bilateral pes cavus, and deformities of the calcaneous bone of both feet.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. In light of the Court's decision in Clemons and the varying diagnoses recounted above the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The January 2007 rating decision also denied the Veteran's petition to reopen his claim for service connection for degenerative joint disease, cervical spine, cervical spondylosis, disc fusion spine (also referred to as back disability).  Although this issue was included in the February 2007 notice of disagreement (NOD), in a September 2008 statement, the Veteran withdrew his claim for service connection for a back disability.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, this issue is not before the Board and will be discussed no further.

In the October 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, before he could be scheduled for a hearing, in a letter dated in August 2012, the Veteran cancelled his hearing request, and asked that his claims file be sent to the Board for review. As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2013).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral foot disorder has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying de novo claim for service connection for a bilateral foot disorder, is however, addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied service connection for a bilateral foot disorder on the basis that any pre-existing bilateral foot disorder did not increase in severity during service, and that the evidence did not show that such condition was incurred in, or aggravated, by military service or had existed continuously since separation.  

2.  The evidence received since the July 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral foot disorder and raises a reasonable possibility of substantiating that claim.  



CONCLUSIONs OF LAW

1.  The July 2005 rating decision which denied service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  

2.  The evidence received subsequent to the July 2005 rating decision is new and material, and the previously denied claim for service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384  (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

The Veteran contends that his pre-existing bilateral foot disorder was aggravated during his period of service.  Service connection for a bilateral foot disability, to include bilateral hammertoes, was most recently denied in a July 2005 rating decision.  Specifically, at that time, the RO noted that the evidence of record did not demonstrate that the Veteran's bilateral foot disorder was aggravated during his service.  The Veteran was notified of this decision and of his appellate rights in an August 2005 letter; however, he did not submit a notice of disagreement for this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  

The evidence associated with the Veteran's claims file at the time of the July 2005 rating decision includes, but is not limited to, the Veteran's DD 214 form; his service treatment records; private treatment reports issued by the Veteran's podiatrist, H.M., D.P.M., and dated in March 1968 and September 1974; the July 1968 VA examination report; an August 1985 letter from his private chiropractor, K.W., D.C.; and the Veteran's own lay assertions. 

The October 1967 entrance examination report documents the fact that the Veteran had a "cock up deformity" in his "5th toes bilaterally" at the time of his enlistment.  During a follow-up clinical visit designed to evaluate the Veteran's level of fitness for enlistment, physical examination of the feet revealed findings of hammertoes in the fifth toes bilaterally.  However, the treatment provider determined that the Veteran was "OK for duty."  In January 1968, the Veteran presented at the military clinic with complaints of discomfort and pain arising from his bilateral foot condition.  He was thereafter referred to the Podiatry clinic, at which time, the medical treatment provider determined that the Veteran required a tenotomy and capsulotomy to correct this deformity.  This procedure was carried out several days later, and subsequent clinical records reflect the Veteran's complaints of ongoing pain in his feet.  During a subsequent visit at the podiatry clinic dated on January 29, 1968, the treatment provider, upon evaluating the feet, observed "[c]ontracted, slightly overlapping 5th toes bilat[erally]" and added that the "[t]enotomy did not straighten the toes out."  He recommended that the Veteran be separated from service.  At the February 1968 separation examination, the clinical evaluation of the Veteran's feet was shown to be abnormal, and in the Summary of Defects and Diagnoses section, the medical examiner diagnosed the Veteran with having bilateral hammertoes.  

Several weeks after he was discharged from service, the Veteran was seen by his private podiatrist, Dr. M., who evaluated the Veteran, and diagnosed him with 1) a congenital malformation of the 5th toe in both feet; 2) metatarsus adductus of both feet; and 3) a malformation of the medial and lateral tuberosity of the calcaneous of both feet.  See March 1968 private letter from Dr. M.  

In the August 1968 rating action, the RO determined that the Veteran's bilateral foot deformity existed prior to service, and, in the absence of any trauma affecting the feet during service, there was no evidence of aggravation during the Veteran's brief period of service.  

The evidence associated with the claims file subsequent to the July 2005 rating action includes, but is not limited to, a November 2005 letter, from the Veteran's chiropractor, Dr. V., noting that the Veteran had experienced severe foot problems since birth, and these foot problems led him to have difficulty participating in any activities that involved standing or walking for long periods of time.  Dr. V. further noted that the Veteran reported that his condition worsened after he joined the military and began participating in marching practice.  After interviewing and conducting a physical examination of the Veteran, Dr. V. determined that the Veteran's condition was "the result of a long standing neck, lower back and foot condition which was made worse by the marching and foot surgery he received while in the Army."  

This evidence is new, in that it was not previously of record.  The Board finds that the November 2005 letter provides further discussion concerning whether the Veteran's preexisting bilateral foot disorder was aggravated as a result of his military service, and addresses the possibility of an etiological link between the Veteran's bilateral foot disorder and service.  Because the RO in July 2005 denied the claim, in part, because the evidence did not reflect that foot disability was aggravated during service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a bilateral foot disorder.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot disorder is reopened, and, to this extent only, the appeal is granted.  


REMAND

Dr. V. indicated that the Veteran's current bilateral foot condition worsened as a result of his in-service activities and the surgery he underwent in service, the Board finds this opinion to be somewhat unclear.  Indeed, the November 2005 medical evaluation did not include a physical examination of the Veteran's feet, and as such, the medical report did not provide any diagnoses pertaining to the Veteran's bilateral foot disorder, nor did it include a discussion as to which of these disorder(s) was/were worsened as a result of service.  A review of the claims file reflects that the Veteran has been diagnosed with multiple disorders pertaining to his foot condition, most of which have been assessed as congenital in origin.  However, Dr. V. did not diagnose the Veteran with any specific foot disorder, congenital or non- congenital, nor did he discuss the ways in which these disorders may have worsened as a result of the Veteran's service.  He failed to address the fact that the Veteran has been diagnosed with several congenital foot disorders, most of which were not discussed in service, and in fact, were not diagnosed until after service.  As such, the Board finds the November 2005 opinion to be insufficient to grant the claim.  

The Veteran was afforded a VA examination in February 2012, at which time, the VA examiner, upon evaluating the Veteran, diagnosed him with having metatarsalgia, bilateral hammertoes, congenital deformities of both feet, bilateral pes cavus, deformed calcaneous bone of both feet, and deformed 5th toes in the dorsal direction.  After reviewing the Veteran's service treatment records in detail, the VA examiner determined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  According to the VA examiner, the Veteran's bilateral "cocked up" 5th toe condition was the focus of his foot problems and it was this 5th toe condition, rather than the hammertoe condition, that was treated during the in-service surgery.  The examiner further stated that there was no mention of the hammertoe condition being aggravated during that surgery or by the Veteran's short time in the military.  According to the VA examiner, the Veteran's "bilateral foot condition, with the 'cocked up' bilateral 5th toes, is congenital in origin, and a much greater foot deformity than the military intake medical officer realized.  The VA examiner further stated that had the military intake medical officer been a podiatrist, he would have recognized this and would never have allowed the Veteran to enter the military.  According to the VA examiner, the Veteran's metatarsus adductus, rather than the bilateral hammertoe condition, was the basic problem.  

Although the VA examiner concluded that the Veteran's pre-existing disorder was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness, the Board is unclear as to which disorder the examiner was referring to when rendering this opinion.  A review of the rationale provided reflects that the examiner appears to primarily focus on whether the Veteran's hammertoes were aggravated as a result of service.  By explaining that the Veteran's congenital deformity (metatarsus adductus) was the "basic problem" and something that should have prevented his entrance into service, the VA examiner has, in a sense, left it unclear as to whether this particular congenital abnormality was aggravated as a result of the marching practices the Veteran participated in, and the surgery he underwent in service.  

Also, the examiner provided a myriad of diagnoses concerning the Veteran's bilateral foot disorder, but did not distinguish between the disorders that were congenital in origin as opposed to those disorders that were not congenital in origin.  For all the disorders that are considered congenital, further discussion is required as to whether these diagnosed congenital abnormalities are considered to be defects or diseases.  Thus, the Board finds that further clarification is required to determine the etiology of the Veteran's bilateral foot disorder(s).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Also, during the VA examination, the Veteran stated that he had not worked since 1973 and that he had been receiving social security disability benefits since 1986.  When VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA) and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2013).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Once these records have been obtained, return the claims file to the February 2012 VA examiner or (if unavailabale) to another qualified examiner to determine the nature and etiology of each foot disorder present.  The claims folder, a copy of any medical records on Virtual VA, and a copy of this remand must be made available to, and reviewed by, the examiner.  

Following a review of the record, the examiner should specify the nature and etiology of each foot disorder(s) present.  

a. For each congenital abnormality found, the examiner specify whether it is a defect or disease.  For each "defect," it should be specified whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  For each congenital "disease" identified, the examiner should offer an opinion as to the medical probabilities that it was incurred in, or aggravated by (e.g., a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service.  

b. For each acquired foot disorder identified, the examiner should express an opinion as to whether it had its clinical onset in service or is otherwise related to active service.  If it pre-existed service, did it clearly and unmistakably pre-exist service and was it clearly and unmistakably not aggravated during the Veteran's period of active service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If further examination is necessary, one should be scheduled.  The examiner should reconcile any opinions with the VA opinion and lay statements of the Veteran.  

3. After completing the above, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


